Citation Nr: 0416709	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-03 682A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977.

Originally, a claim of service connection for a psychiatric 
disability was denied by a decision of the Board of Veterans' 
Appeals (Board) in September 1982.  Thereafter, by a 
September 1988 decision, the Board found that no new factual 
basis for allowing the claim of service connection had been 
presented.  This issue again came before the Board following 
a November 1996 decision of the Winston-Salem, North Carolina 
RO that denied the veteran's application to reopen the claim 
of service connection for a psychiatric disorder.  In April 
1998, the Board denied the veteran's claim to reopen.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 1998, the 
veteran's attorney and VA General Counsel filed a joint 
motion to vacate the April 1998 decision and remand the case 
to the Board.  The Court approved the joint motion by an 
October 1998 order.  In February 1999, the Board remanded the 
veteran's appeal for further development.  

In January 2000, the Board again denied the veteran's claim 
to reopen.  Thereafter, the veteran filed an appeal to the 
Court.  In September 2000, the veteran sought to have 
designated certain documents as part of the record on appeal.  
In October 2000, the Secretary filed a motion to exclude 
certain documents in response to the veteran's motion.  In 
November 2000, the veteran's representative filed a response 
to the Secretary's motion.  In January 2001, the Court 
vacated the Board's January 2000 decision, and remanded the 
case to the Board for re-adjudication.  In August 2001, the 
Board remanded the veteran's appeal for further development.  


FINDINGS OF FACT

1.  In September 1982, the Board denied a claim of service 
connection for a psychiatric disability; in September 1988, 
the Board again denied such a claim on the grounds that no 
new factual basis for allowing the claim of service 
connection had been presented.  A claim to reopen was filed 
in August 1996.

2.  Evidence received since the September 1988 Board 
decision, when considered in conjunction with the entire 
record, is not so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
a psychiatric disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric 
disability has not been received.  38 U.S.C.A. §§ 1131,  
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that she is entitled to service 
connection for a psychiatric disability because such 
disability had its onset during active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may also be 
established under 38 C.F.R. § 3.303(b) by evidence of the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 in 
conjunction with evidence of current manifestations of the 
same chronic disease, or in cases where a chronic disease is 
not present during service, by evidence of continuity of 
symptomatology since service (a psychosis may be presumed to 
have been incurred in or aggravated by service if manifested 
to a compensable degree within a year of separation from 
service).  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

Where service connection for a disability has been denied in 
a final Board or rating decision, a subsequent claim of 
service connection for that disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108.  The Board must address the question of 
whether new and material evidence has been received in the 
first instance because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to her case.

The veteran's current claim is not the first time VA has 
considered such an application.  Previously, a claim of 
service connection for a psychiatric disorder was denied by 
the Board in September 1982 because the record on appeal did 
not show a psychiatric disorder was present in military 
service; nor did it show that a psychosis manifested itself 
to a compensable degree within one year following the 
veteran's separation from military service.  Subsequently, in 
September 1988, the Board considered an application to reopen 
the claim and found that no new factual basis had been 
presented to allow a grant of service connection because the 
record on appeal did not show that the veteran had an 
acquired psychiatric disorder while in military service or 
that her then-current psychiatric disorder, first diagnosed 
approximately two years after her separation from military 
service, was causally related to her military service.

In this regard, the September 1988 Board decision is final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  As the September 1988 Board decision is deemed to be 
final, see 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, the 
claim may now be reopened only if new and material evidence 
has been submitted since the last final disallowance- 
September 1988.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board has reviewed the additional evidence associated 
with the claims folder since the September 1988 Board denial, 
and finds that new and material evidence has not been 
received.  

Evidence available to the Board in September 1988 consisted 
of her service medical records; VA psychological evaluation 
dated in June 1977; VA examination report dated in September 
1980; private treatment records from Nash Mental Health 
Center, dated from June 1979 to 1982; private treatment 
records from Cherry Hospital dated in August 1980; two 
statements from the veteran's mother, dated in July 1980 and 
June 1981; five statements from long-time family friends and 
neighbors as well as from the deacon of the veteran's church, 
received by the RO in February 1981; a Social Security 
Administration (SSA) decision with attached psychiatric 
reports, dated in August 1987; and the various written 
statements to the RO by the veteran.

A review of the veteran's service medical records reveals 
that a record entry, dated in January 1977, shows that the 
veteran was stressed.  A January 1977 psychiatric statement 
reported that she was seen because her commander noted 
behavioral difficulties and lack of motivation or interest in 
her work.  On examination, the veteran was fully oriented and 
somewhat uncooperative; her attitude was passive, aggressive, 
and manipulative; her affect was ambivalent; mood was level; 
thought processes and content were normal; no disorder of 
perception was elicited; and her judgment and insight were 
poor.  The recommendation was that it would be in the best 
interest of the Army and the veteran for the veteran to be 
considered for administrative separation.  Thereafter, 
February 1977 and March 1977 documents show that the veteran 
was discharged due to unsuitability--apathy.  On the occasion 
of her discharge examination, conducted in February 1977, the 
veteran reported that she had been sent for evaluation at the 
mental hygiene clinic and the examiner had noted that her 
psychiatric condition was normal.

At a VA psychological evaluation, dated in June 1977, the 
veteran complained of an unwanted pregnancy and said she was 
depressed.  After an examination, it was opined that the 
veteran was not depressed but simply did not know how to deal 
with her unwanted pregnancy.  A psychiatric disorder was not 
found.

In a September 1980 VA neuropsychiatric examination report, 
it was noted that the veteran was unemployed, spent her days 
sitting around the house, and was on Thorazine.  On 
examination, the veteran was quiet, showed little change in 
expression, reported difficulty sleeping, difficulty getting 
along with her parents, and auditory hallucinations.  The 
diagnosis was moderate to moderately severe atypical 
psychosis.

A treatment summary from Cherry Hospital, dated in August 
1980, reported that the veteran was committed after 
assaulting her mother.  The diagnosis was transient 
situational disturbance of adult life.

Private treatment records from Nash Mental Health Center, 
dated from June 1979 to July 1982, showed, in substance, 
diagnoses and treatment for adjustment reaction to adult life 
(See records dated in March 1980 and April 1980), transient 
situational disturbance of adult life (See records dated in 
September 1980 and January 1981), schizophrenic illness (See 
record dated in October 1980), anxiety and mild "akathisia" 
(See record dated in May 1981), and atypical psychosis (See 
records dated in October 1981, January 1982, April 1982, and 
July 1982).

In July 1980 and June 1981 statements, the veteran's mother 
reported that, after the veteran's return from service, she 
was both hostile and afraid of her parents, her thinking was 
irrational, she talked to herself, she neglected her personal 
hygiene, and she lost her ability to carry on meaningful 
relationships.  The veteran's mother then opined that her 
daughter had a psychiatric disorder that was caused by her 
military service.

The five statements received by the RO in February 1985 
indicated that the veteran was a normal, intelligent, quiet, 
and respectful women who exhibited no signs of mental illness 
before she entered military service.  It was noted that, upon 
her return from service, she acted mentally disturbed and 
unbalanced.

The SSA decision, dated in August 1987, noted that the 
veteran had severe schizophrenia, undifferentiated, and 
mental retardation.  It then found that the veteran had been 
disabled, as defined by the SSA, since May 1979.  The 
decision included a reference to Dr. R.G., a detailed 
description, and an opinion provided by him to the effect 
that the onset of the veteran's psychiatric disability 
occurred while she was in military service.

The SSA decision, dated in August 1987, also included a 
reference to Dr. V.G., a detailed description of a May 1986 
consultative examination, and a summary of findings provided 
by him to the effect that the veteran had shown changes in 
behavior since 1976. 

The SSA decision, dated in August 1987, further included a 
reference to J.H., M.S., a detailed description of a May 1987 
psychological examination, and an opinion provided by him to 
the effect that it appeared that the veteran had experienced 
a significant decompensation from previous levels of 
intellectual functioning beginning with her discharge from 
military service.  

Based on the evidence described above, the Board denied the 
veteran's application to reopen her claim in a September 1988 
decision.

A review of the evidence received since the September 1988 
final Board decision reveals that the veteran has submitted 
additional evidence in the form of a duplicate copy of one 
page of the August 1987 SSA decision, her own written 
statements, private treatment records from Nash Mental Health 
Center, dated from March 1980 to December 1995, and, 
following the Board's February 1999 remand, a duplicate copy 
of a March 1980 private treatment record from Nash Mental 
Health Center and private treatment records from Nash Mental 
Health Center, dated from January to May 1999.  Medical 
records relied upon in the August 1987 SSA decision were also 
associated with the claims file.  

Initially, the Board observes that the entire SSA decision, 
including the single page filed by the veteran, was part of 
the record on appeal at the time of the September 1988 
denial.  Similarly, the March 1980 private treatment record 
from Nash Mental Health Center, was part of the record on 
appeal at the time of the September 1988 denial.  As stated 
earlier, "new" evidence is evidence that is not "merely 
cumulative" of other evidence in the record.  See West v. 
Hickson, 12 Vet. App. 247 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Accordingly, this additional evidence is cumulative of 
evidence contained in the record on appeal at the time of the 
final September 1988 decision and is consequently not "new" 
evidence.

Additionally, pursuant to the Board's remand in August 2001, 
the RO obtained the SSA records mentioned in the August 1987 
SSA decision, including an examination report of Dr. V.G., 
dated August 8, 1986, a psychological report by J.H., dated 
May 30, 1987, and an opinion offered by Dr. R.G. (see 
August 1987 SSA decision).  This was necessary because the 
Court, in its January 2001 Order, noted that where a dispute 
arises as to the contents of the record, and while the 
documents proffered by the appellant are within the 
Secretary's control and could be determinative of the claim 
and were not considered by the Board, remand for re-
adjudication would be in order.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The Court indicated that, at least one 
of the disputed items, the report from J.H., could be 
considered determinative of the claim.  The Court also 
indicated that the Board's January 2000 decision established 
that the counter-designated documents were within the 
Secretary's control; therefore, a remand was required.  See 
Bell, supra.  

Despite acquiring the SSA medical records relied upon in the 
August 1987 SSA decision, these medical records are new in 
that they were not in the claims file at the time of 
September 1988 Board decision; however, these records are not 
material.  Specifically, the medical records relied upon in 
the SSA August 1987 decision included the examination report 
of Dr. V.G., dated August 8, 1986; the psychological report 
by J.H., dated May 30, 1987, and the opinion by Dr. R.G.  
Nevertheless, although the record now contains the actual 
full-length reports of Drs. V.G. and R.G. as well as report 
from J.H., the information contained in these reports was 
mentioned in detail in the August 1987 SSA decision, which 
was already before the Board at the time of the Board's 
September 1988 decision.  Significantly, this evidence was 
not of record at the time of the September 1988 denial, but 
it is not "material" because it does not address the 
question of whether any psychiatric disability is 
attributable to military service in a way different from what 
was previously shown.  The actual medical records do not 
provide the Board with any new information beyond what was 
already shown in September 1988.  A reading of the previously 
available record provides the same information relative to 
the question of service connection as was set forth in the 
reports themselves.  The reports are therefore cumulative of 
what was previously shown.  

Private treatment records from Nash Mental Health Center, 
dated from March 1980 to December 1995, and dated from 
January to May 1999, have been received by the RO.  The Board 
notes that, out of these records only the August 1980, the 
December 1995, and the January to May 1999 records, as well 
as the medication histories, were not part of the record on 
appeal at the time of the September 1988 Board decision.  
However, as with the evidence available in September 1988, 
this additional evidence consists of treatment records that 
show her complaints and/or treatment for variously diagnosed 
psychiatric disorders starting more than one year after her 
separation from military service.

Therefore, because the aforementioned treatment records 
merely provide VA with a continued record of the veteran's 
post-service complaints and/or treatment for variously 
diagnosed psychiatric disorders more than a year after her 
separation from military service, which history existed in 
the record at the time of the September 1988 Board decision, 
they do not constitute new and material evidence.  In short, 
the newly received evidence appears to include recitations of 
the veteran's complaints and/or treatment as previously 
presented.  This sort of evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
her claim.  In short, the new evidence tends to prove nothing 
beyond what was previously shown in September 1988, namely 
that the veteran experiences post-service psychiatric 
problems.

The evidence obtained in connection with the veteran's 
attempt to reopen her claim also includes additional written 
statements prepared by the veteran in which she re-asserts 
that she should be compensated.  Her assertions are redundant 
since they mirror the arguments she made in support of her 
previously denied claim.  While the veteran is competent to 
describe symptoms she was experiencing and which she observed 
during service, her assertions that her psychiatric 
disability is due to military service are not helpful to the 
fact-finding process because she is not competent to provide 
evidence that requires medical expertise, such as is required 
when commenting on a nexus to military service or to already 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

Significantly, the Board finds that, despite having received 
numerous medical records from the SSA, none of the physicians 
of record provided an opinion different from what was 
previously before the Board in September 1988.  Therefore, 
the Board finds that the newly received evidence does not 
tend to support the veteran's claim in a manner not 
previously shown.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  In short, this evidence is not new and material as 
those terms are defined by 38 C.F.R. § 3.156(a).  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the regulations implementing 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  

The regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of whether new and material evidence has 
been received to reopen a claim of service connection for a 
psychiatric disability.  The RO sent the veteran a letter in 
September 2001 and informed the veteran of what was required 
of her-namely, the need to present new and material evidence 
in order to have VA address the underlying merits of her 
claim.  Quartuccio, 16 Vet. App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen her claim.  She also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address any underlying claim until new and 
material evidence has been presented, and because new and 
material evidence has not been received in this case, a 
remand to have the RO address the duty to assist in the 
context of the veteran's application to reopen would not be 
appropriate.  


ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



